Fourth Court of Appeals
                                       San Antonio, Texas
                                           No. 04-18-00565-CR

                                           IN RE Roger SOLIZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On August 22, 2018, this court issued an opinion denying relator’s petition for writ of
mandamus. On August 29, 2018, we denied relator’s motion for rehearing. On November 7,
2018, relator filed a “Motion to Reinstate,” which we construe as a request that we reconsider
our denial of relator’s petition. After considering the motion, relator’s motion is hereby
DENIED.

           It is so ORDERED on December 6, 2018.


                                                            PER CURIAM




       ATTESTED TO: __________________________
                    KEITH E. HOTTLE,
                    Clerk of Court




1
 This proceeding arises out of Cause No. 2009-CR-0755B, styled The State of Texas v. Roger Soliz, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.